Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the Amendment filed on 5/31/2022.
Allowable Subject Matter
Claims 21-41 are allowed and have been renumbered as 1-21, respectively.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest, in combination with all the elements recited in, (i) Claim 21 of an insulating material between the upper door cap, the lower door cap, the cover, the chassis, and the case, wherein the door panel, assembled with at least the panel body, the upper trim, and the lower trim, is detachably coupleable to the door body, assembled with at least the upper door cap, the lower door cap, the cover, the chassis, the case, and the insulating material; (ii) Claim 36 of first and second opposite side portions that are bent rearward to thereby form first and second opposite side panel bending portions, respectively, wherein when the door panel is coupled to the door body, a front end portion of the upper door cap protrudes forward further than the cover to cover at least a portion of an upper surface of the upper bent portion of the panel body, a front end portion of the lower door cap protrudes forward further than the cover to cover at least a portion of a lower surface of the lower bent portion of the panel body, the upper bent portion of the panel body is disposed between the front end portion of the upper door cap and the upper trim, the lower bent portion of the panel body is disposed between the front end portion of the lower door cap and the lower trim, a portion of the first chassis protrudes forward further than the cover to cover at least a portion of an outer surface of the first opposite side panel bending portion, and a portion of the second chassis protrudes forward further than the cover to cover at least a portion of an outer surface of the second opposite side panel bending portion; (iii) Claim 40 of wherein when the door panel is coupled to the door body, a front end portion of the upper door cap protrudes forward further than the cover to cover at least a portion of an upper surface of the upper bent portion of the panel body, a front end portion of the lower door cap protrudes forward further than the cover to cover at least a portion of a lower surface of the lower bent portion of the panel body, the upper bent portion of the panel body is disposed between the front end portion of the upper door cap and the upper trim, the lower bent portion of the panel body is disposed between the front end portion of the lower door cap and the lower trim, the fixing protrusion is coupled to the upper trim and the upper door cap such that the upper trim is fixed to the upper door cap, the upper trim protrusion is inserted through the opening, and the fixing member is inserted through the through-hole, coupled to the upper trim hole, and covers a portion of the through-hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
June 8, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637